Affirmed and Memorandum Opinion filed July 16, 2019.




                                   In The

                   Fourteenth Court of Appeals

                            NO. 14-18-00194-CR
                            NO. 14-18-00195-CR
                            NO. 14-18-00196-CR
                            NO. 14-18-00197-CR

            DARIOS TRAMAIN CRAYTON-SCOTT, Appellant

                                     V.
                     THE STATE OF TEXAS, Appellee

                 On Appeal from the 228th District Court
                          Harris County, Texas
      Trial Court Cause Nos. 1484225, 1511723, 1511724, and 1511725

                MEMORANDUM                   OPINION
     Appellant, Darios Tramain Crayton-Scott, appeals his convictions for
aggravated assault and aggravated robbery. Tex. Pen. Code Ann. §§ 22.02(a)(1),
(a)(2), 29.03(a)(2). Appellant’s appointed counsel filed a brief in which she
concludes the appeals are frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate records and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the records and counsel’s brief and agree the
appeals are frivolous and without merit. Further, we find no reversible error in the
records. We are not to address the merits of each claim raised in an Anders brief
when we have determined there are no arguable grounds for review. See Bledsoe v.
State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the trial court’s judgments are affirmed.

                                    PER CURIAM



Panel consists of Justices Christopher, Bourliot, and Zimmerer

Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2